Citation Nr: 0712872	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-25 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether a timely substantive appeal was filed with 
respect to a January 2002 rating decision which denied 
entitlement to a rating higher than 40 percent for 
lumbosacral strain?

2.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 40 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from January 2002 and November 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In the January 2002 decision, the 
RO denied entitlement to a rating higher than 40 percent for 
a lumbosacral strain.  Thereafter the veteran filed a notice 
of disagreement (NOD) in June 2002, and in January 2003 the 
RO issued a statement of the case (SOC).  
 
In September 2003 correspondence, the RO notified the veteran 
that it was questionable whether he had filed a timely 
substantive appeal to perfect his appeal.  He is contesting 
the determination that he did not perfect a timely appeal of 
that January 2002 decision.

The RO has since, in a November 2004 decision, denied a 
separate claim of entitlement to a rating in excess of 40 
percent for a lumbosacral strain, as well as entitlement to a 
TDIU.

The case was remanded in June 2006 so that the veteran could 
be scheduled to have a video conference hearing before a 
Veterans Law Judge.  This hearing was conducted by the 
undersigned in September 2006; a transcript of the hearing 
was been associated with the record.  

In combination, October 2006 and January 2007 correspondence 
from the veteran's representative raises a claim of 
entitlement to service connection for a psychiatric disorder, 
to include depression, anxiety and PTSD, on both direct and 
secondary service connection theories.  This issue, however, 
is not currently certified for appellate review.  Hence, this 
matter is referred to the RO for appropriate action.

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  In a January 2002 rating decision entitlement to an 
increased rating for a lumbosacral strain was denied.  The 
veteran was informed of this decision and of his appellate 
rights by correspondence dated in February 2002.

2.  A NOD to the January 2002 decision was received in June 
2002.  

3.  In January 2003, a SOC was mailed to the veteran; the SOC 
informed him that he had until the later of 60 days from the 
date of the SOC or the remainder of the one-year period from 
the date of the decision appealed in which to perfect his 
appeal.

4.  In September 2003, the veteran's attorney submitted a 
letter, whereupon it was indicated that the letter was to be 
considered as a VA Form 9 (substantive appeal) concerning the 
denial of rating higher than 40 percent for the veteran's 
service-connected back disorder.  

5.  In September 2003, the veteran was notified by the RO 
that his appeal had not been timely filed; he was informed 
that he had had until March 8, 2003, to perfect his appeal.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal to the 
RO's January 2002 denial of an increased rating for his 
service-connected lumbosacral strain.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), is applicable to this 
claim.  The VCAA does not pertain to those cases when the 
issue is limited to statutory interpretation, as is the case 
here.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

An appeal to the Board is a three-step process.  The first 
step is the submission of a NOD filed by "a claimant or his 
or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction...."  38 C.F.R. § 38 C.F.R. § 20.201.  
The second step is the issuance of a SOC by the RO to the 
claimant.  The third step is the timely filing of a 
"Substantive Appeal" after the SOC is issued.  A 
Substantive Appeal may consist of a VA Form 9, or a letter, 
or a statement, but it must contain certain information 
required by law, and it must be filed with the RO within 
prescribed time limits.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  The timely filing of an adequate Substantive 
Appeal is the last action the claimant must take to perfect 
an appeal.

The Substantive Appeal must be filed within one year of the 
date the RO notified the claimant of the denial of the claim 
at issue, or within 60 days of the date the SOC was issued, 
whichever is later.  A claimant may request an extension of 
time for filing the Substantive Appeal, but that request must 
be postmarked before the expiration of the regular time for 
filing the Substantive Appeal.  If the extension is granted, 
the Substantive Appeal must be filed before the extension 
expires.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.302(b), 
20.303.

In a January 2002 rating decision the veteran was denied 
entitlement to a rating in excess of 40 percent for his 
lumbosacral strain disorder.  The veteran and his 
representative were notified of this decision and of his 
appellate rights by letter dated in February 2002.  
 
In June 2002, his then representative submitted a NOD.  
Thereafter, a SOC was issued in January 2003, at which time 
he was advised that he had until the later of 60 days from 
the date of the SOC or the remainder of the one-year period 
from the date of notice of the decision appealed to which to 
perfect his appeal.  The SOC mailed to the veteran in January 
2003 is not shown to have been returned to sender.

In September 2003, the veteran appointed his current 
representative, who submitted a letter to VA which was "to 
act as a VA 9 Appeal" on the issue of the denial of a higher 
rating than 40 percent for the veteran's service-connected 
back disorder.  
 
In September 2003 the RO informed the veteran that his appeal 
had not been timely filed.  

The earliest date which can be construed as a substantive 
appeal of the veteran's claim for entitlement to an increased 
rating for his service-connected low back disorder is 
September 5, 2003, the date on which the letter submitted by 
the veteran's attorney was received by VA.  

The veteran testified at a September 2006 video conference 
hearing that his substantive appeal had not been timely filed 
because his then representative had informed him that "we'll 
take care of the paperwork."  See page 17 of hearing 
transcript (transcript).  The veteran admitted that he 
himself did not submit any document which was to be construed 
as a substantive appeal.  See page 19 of transcript.  
 
A representative, as part of a VA Form 21-4138 received in 
November 2003, informed VA that he discussed the filing of a 
substantive appeal with the veteran in April 2003, but that, 
as each assumed the other would file the appeal, neither did.  
 
The foregoing evidence shows that neither the veteran, his 
former representative, nor his current representative 
supplied VA with a timely substantive appeal to the January 
2002 rating decision.  As such, the veteran did not submit a 
timely Substantive Appeal to the January 2002 denial of 
entitlement to a rating in excess of 40 percent for a 
lumbosacral strain, and the Board may not exercise 
jurisdiction over that claim.  38 U.S.C.A. § 7105.  


ORDER

The veteran's appeal to a January 2002 rating decision which 
denied entitlement to an increased rating for a lumbosacral 
strain is dismissed for lack of appellate jurisdiction.


REMAND

Following the issuance of a November 2005 supplemental SOC 
(SSOC), in March 2006, private medical records from Bristol 
Neurology and Dr. Susanne Patrick-MacKinnon, were associated 
with the record.  Also, subsequent to the veteran's September 
2006 video conference hearing, in November 2006, a large 
quantity of VA medical records were associated with the 
claims file.  These records, from the outpatient section of 
the Providence VA Medical Center (VAMC), are dated from June 
1996 to December 2006.  None of these medical records have 
been reviewed by the RO, and the appellant has not waived 
initial RO consideration of this evidence.  Therefore, the 
Board is obligated to return the record to the RO for initial 
consideration of the additional evidence.  Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  

At his September 2006 hearing before the undersigned, the 
veteran indicated that he was currently being treated at the 
Providence VAMC.  See pages three and four of transcript.  As 
noted, records from this facility dated up to December 2006 
are of record.  He also indicated that he was getting 
periodic treatment at the VA Jamaica Plains facility in 
Boston.  See page four of transcript.  He claimed to have 
been scheduled to receive an epidural injection in October 
2006 at the Jamaica Plains medical facility.  See page seven 
of transcript.  The veteran also reported being treated by a 
private neurologist, Dr. "Susan Kilpatrick" from 
approximately 2004.  While records from this private 
physician have been associated with the record, VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and such records may 
have bearing on the veteran's claims.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Hence, the referenced medical records 
from the VA Jamaica Plains medical facility must be obtained.

The veteran essentially contends that the evaluation 
currently assigned to his lumbosacral strain disability does 
not accurately reflect its current severity, and that it has 
worsened since his last examination in April 2005.  See page 
six of hearing transcript.  He adds that he experiences 
bilateral radiating pain down into his legs.  See pages five 
and six from transcript.  

The VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  When a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
disability since the previous examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  Hence, the 
veteran should be scheduled for new examinations.


Accordingly, this case is REMANDED for the following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish effective 
dates for the claims on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take the necessary 
steps to obtain any records from the 
Providence VAMC dated since December 
2006.  Complete medical treatment records 
from the VA medical facility in Jamaica 
Plains dating since 2004 should also be 
obtained.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  After obtaining a signed release form 
from the veteran, the RO should obtain 
copies of any existing medical records 
dating since October 2005, from Bristol 
Neurology and Dr. Susanne Patrick-
MacKinnon.  Any records obtained should 
be associated with the other evidence in 
the claim files.  Efforts to secure these 
records must continue until it is 
determined in writing that further 
efforts would be futile.  Ultimately, if 
the requested records are not available, 
or the search for any such records 
otherwise yields negative results, in 
compliance with the notification mandates 
set out in 38 C.F.R. § 3.159(e), that 
fact should be noted in the veteran's 
claim files, and the appellant and his 
attorney so notified in writing.

4.  After all pertinent evidence has been 
gathered and associated with the claim 
files, the RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to determine the current 
severity of his service-connected low 
back disability.  The claim files must be 
made available to the respective VA 
examiner, and each examiner should review 
the files prior to the examination.  All 
appropriate tests and studies, including 
neurological and range of motion studies 
reported in degrees, must be 
accomplished.  All findings should be 
made available to the physicians prior to 
the completion of their reports, and all 
clinical findings should be reported in 
detail.

a.  The orthopedic examiner should 
render specific findings as to 
whether, during the examination, 
there is objective evidence of pain 
on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-
connected low back disability. If 
pain on motion is observed, the 
examiner should indicate the point 
at which pain begins.


b.  After considering the veteran's 
documented medical history and 
assertions, each examining physician 
should indicate whether, and to what 
extent, the veteran experiences 
likely functional loss due to pain 
and/or any of the other symptoms 
noted above during flare-ups and/or 
with repeated use; to the extent 
possible, the examiner should 
express any such additional 
functional loss in terms of 
additional degrees of limited 
motion.

c.  Concerning the veteran's low 
back disability, each examining 
physician must answer the following 
questions:

*	Is there unfavorable or 
favorable thoracolumbar 
ankylosis ?  If so, which and 
to what degree?

*	Do the veteran's age, body 
habitus, neurologic disease, or 
other factors unrelated to 
disease or injury of the spine, 
in any way render the range of 
motion findings for this 
veteran "normal," even though 
they do not conform to the 
normal range of motion values 
set forth in Note (2) of 38 
C.F.R. § 4.71a?  If so, please 
provide full supporting 
rationale for that conclusion.

*	Is the veteran's lumbar spine 
disorder manifested by weakened 
movement, excess fatigability, 
or incoordination?  If 
feasible, these determinations 
should be expressed in terms of 
additional lost range of motion 
or favorable or unfavorable 
ankylosis due to any excess 
fatigability, weakened movement 
or incoordination.  If the 
examiner is unable to make such 
a determination, it should be 
so indicated on the record.

*	During the prior twelve months 
has the veteran experienced 
incapacitating episodes (i.e., 
a period of acute signs and 
symptoms which require bed rest 
prescribed by a physician and 
treatment by a physician) 
involving his low back disorder 
having a total duration of at 
least six weeks?

*	Does the veteran suffer from 
sciatic nerve neuritis or 
neuralgia due to his service-
connected back disorder?  If 
so, to what degree?

d.  Each examiner must opine whether 
the veteran's service-connected 
lumbosacral strain disorder alone 
renders him unable to secure or 
follow a substantially gainful 
occupation.

5.  The RO should ensure that the 
requested actions have been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

7.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues.  This 
readjudication should specifically 
include initial consideration of the 
evidence added to the record since the 
November 2005 SSOC, as well as all 
evidence added to the record subsequent 
to this remand.  If the appeal is denied 
in any respect, the veteran and his 
attorney should be provided a SSOC in 
accordance with 38 U.S.C.A. § 7105 which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


